Citation Nr: 1544599	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for a blood clot.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to service connection for liver cancer.

8.  Entitlement to service connection for colon cancer.
9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active military duty from November 1965 to November 1968 with the United States Marines and from August 1978 to August 1995 with the United States Army.  He died in November 2010, while the above-listed service connection claims were pending before VA.  The appellant, who is the Veteran's widow, has been substituted as the claimant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008); see also 38 C.F.R. § 3.1010(e) (effective October 6, 2014); see also October 2015 Administrative Decision.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The appeal was subsequently transferred to the RO in Nashville, Tennessee.  

The appellant is noted to have requested a hearing before a member of the Board in her October 2012 substantive appeal, but her representative withdrew this request on her behalf in an October 2014 written statement.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant's representative asserts that adjudication of all the issues on appeal should include consideration of exposure by the Veteran to contaminated water at Camp Lejeune during his Marine service.  See October 2014 Statement.

VA Manual M21-1, Part IV.ii.2.C.5.p lists a number of diseases that are potentially associated with contaminants found in the Camp Lejeune water supply between 1957 and 1987.  The appellant's claimed disabilities are not on the list, but the list is characterized as "non-exclusive." Accordingly, development by the AOJ is warranted.  This development should include obtaining complete service personnel records to more closely rule in or out whether he had service in Camp Lejeune during the qualifying period (between 1957 and 1987).  

Moreover, the Veteran, in his original October 2010 claim prior to his death, stated that several of his claimed disorders were treated by "Bach Army Hospital" in Fort Campbell, Kentucky, with some disorders having been treated since 1992 (which would date back to active duty), some disorders having been treated since 1995 (which would encompass the end of his active duty career and the post service immediately thereafter), while others were described as treated in 2004 and 2010.  The RO, in various communications, including a September 2011 Duty to Assist Letter and an October 2011 memorandum, indicated that records from Blanchfield Army Community Hospital (BACH) were not available, to include those from his active duty periods.  
However, a review of the electronic claims folder in this case reveals 477 pages of records from this facility spanning from 2001 to 2010 that have not been reviewed by the AOJ.  Additionally, since the October 2011 memorandum indicating unavailability of records was drafted, an article dated in October 2011 provides information about this facility, to include current addresses and phone numbers for contacts including records keepers.  Thus, another attempt should be made to contact this facility to determine whether any record dated prior to 2000 may yet be available.

Finally, as the issue of entitlement to service connection for cause of the Veteran's death is inextricably intertwined with the service connection claims, action on that matter is deferred pending the above-requested development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's compete service personnel records with the claims file.  If unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  

2.  Make another effort to contact the Blanchfield Army Community Hospital (BACH) in Fort Campbell, Kentucky to specifically obtain any additional treatment records it may have for the Veteran for the period between 1992 through 2000 (which includes a period of active duty prior to August 1995).  

3.  If qualifying service at Camp Lejeune is shown, the AOJ should perform all appropriate development action necessary.

4.  Then readjudicate the claim, to include consideration appellant's theory of exposure to contaminated water at Camp Lejeune and all records from rom Blanchfield Army Community Hospital.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




